Citation Nr: 1204591	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a disability claimed as nervous stomach.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for gastroesophageal disease, to include reflux and ulcers.

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a condition manifested by tingling of the feet.

9.  Entitlement to service connection for cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta.

10.  Entitlement to service connection for a back disorder.

11.  Entitlement to service connection for onychomycosis.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E. N.-T.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia that denied service connection for an acquired psychiatric disorders, including PTSD, skin rash, hemorrhoids, nervous stomach, gastroesophageal disease, to include reflux and ulcers, diabetes mellitus, type II, erectile dysfunction, tingling of the feet, a cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta, a back disorder, onychomycosis, a sleep disorder and a dental disorder.

The Veteran was afforded a hearing in September 2011 in Washington, DC before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

Following review of the record, the issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, was not manifest in service and is unrelated to service.

2.  Skin rash was not manifest in service and is unrelated to service.

3.  A disability claimed as nervous stomach was not manifest in service and is unrelated to service.

4.  Gastroesophageal disease, to include reflux and ulcer, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

5.  Diabetes mellitus, type II, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

6.  Erectile dysfunction was not manifest in service and is unrelated to service.

7.  Tingling of the feet was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

8.  Cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

9.  A back disorder was not manifest in service or within one year of discharge from active duty and is unrelated to service.

10.  Onychomycosis was not manifest in service and is unrelated to service.

11.  A sleep disorder was not manifest in service and is unrelated to service.

12.  The Veteran's dental disorder is not a compensable disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Skin rash was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).

3.  A disability claimed as nervous stomach was not incurred in or aggravated by service. 38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).

4.  Gastroesophageal disease, to include reflux and ulcers, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5.  Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

6.  Erectile dysfunction was not incurred in or aggravated by service. 38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).

7.  Tingling of the feet was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.307, 3.309 (2011).

8.  A cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

9.  A back disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

10.  Onychomycosis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).

11.  A sleep disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011). 

12.  The criteria for service connection for a dental condition are not met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § § 4.150, Diagnostic Codes 9900-9916. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has provided numerous statements in the record and has also presented testimony to the effect that his military duties included being a warehouseman in which he had to lift heavy loads and move them to various locations.  He avers that this led to his developing a back problem, as well as when he injured the back during the Cuban Missile Crisis.  He stated that he was treated at that time and was told he probably had a sprain or strain and was given medication.  He states that while stationed in Metz, France, he came across an old German helmet that he touched and became concerned that it was contaminated with some type of chemical or biological agent.  The appellant relates that after service he developed a skin condition in including rashes, fungal infection and jungle rot that he attributes to fungus in the shower stalls and barracks in France, as well as to environmental toxins.  He states that his toes had not become brittle and elongated until after service, and that this was diagnosed in 2002 or 2003.  

The Veteran testified that he developed a nervous stomach, diabetes, coronary artery disease, plaque buildup in his aorta, heart disease, ulcers and high blood pressure from his military diet that was heavy in salt, sugar, saturated fats and cholesterol, and that this was substantiated by medical doctors and researchers.  He stated that tingling of the feet was one of the symptoms of diabetes.  The Veteran said that he had acid reflux, but that he had changed his diet and the condition was much improved to the extent that he did not know whether he currently had it.  It was maintained that he suffered from erectile dysfunction and an inability to father children for more than a decade after service as the result of exposure to chemical, radiological or bacterial weapons or weapons systems.  He stated that there an incident in the military when he was accosted by a squad of nine military police military and that this led to his developing PTSD, resulting in depression and a sleep disorder.  The Veteran testified and stated in the record that the constant stress of being in the military, his brother being tragically killed in an automobile accident, and his having to go to his funeral and see him dead were factors leading to PTSD, as well as his wife having a miscarriage or two prior to his coming home in 1963, and financial difficulties.  He said that this led to a state of constant sleeplessness, helplessness, and fearfulness because of his inability to effect any type of resolution to the problems.  He stated that he had recurring nightmares and visions from PTSD.

The Veteran testified that he had a tooth extracted in service and that a bone or tooth fragment was left inside that led to an occasional sharp pain and difficulty chewing.  He related that the fragment had been surgically removed by a dentist five to seven years before and that he did not have any more discomfort at all.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decisions on the claims by letters dated in September 2006, February 2007, and May 2007 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letters also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive private clinical records have been submitted in support of the claims and reviewed.  VA clinical data are also of record and have been considered.  The appellant presented testimony before the undersigned Veterans Law Judge in September 2011 who identified and advised the Veteran of potential evidentiary defects and suggestions for cure.  The case was left open for 30 days for the submission of additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2011).  The voluminous evidence of record, including the appellant's many statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Veteran has requested but has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to render a decision on the claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Development is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  The Board observes in this instance that there is no evidence of record showing that the Veteran was treated for or had a diagnosis of any of claims disorders during service, except for a dental condition, or that the claimed disabilities may be related to any event in service.  Therefore, no examination is required.  In this case, the factual foundation to support entitlement to service connection for the claimed disabilities is not demonstrated.  The Board thus finds that the evidence on file is adequate to render a decision on the claims, and that an examination is unnecessary.  

As to the claim of entitlement to service connection for a dental condition, the operation of law precludes a favorable determination for the appellant. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD], and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3); 75 Fed.Reg 39843 (July 13, 2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus, type II, or arthritis, or a psychosis, or cardiovascular disease, or ulcer, or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background 

Review of service treatment records discloses that in April 1961, the Veteran was seen for complaints of a "wisdom tooth cutting gums and swollen glands" for which he was referred to the dental clinic.  No military dental records are of record.  On examination in November 1963 at separation from service, urinalysis was negative for sugar and chest X-ray was negative.  A blood pressure reading of 120/70 was recorded.  It was noted that tooth #17 was missing.  On the Report of Medical History, the appellant denied severe tooth or gum trouble, pain or pressure in chest, palpitation or pounding heart, high blood pressure, stomach, and intestinal trouble, sugar in urine, arthritis or rheumatism, bone, joint or other deformity, neuritis, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  The chest, heart, cardiovascular system, abdomen and viscera, endocrine system, genitourinary system, spine, skin, neurologic and psychiatric status were evaluated as normal. 

An application for service connection of the claimed disorders was received in August 2006.

Received in support of the claim was a private clinical record dated in May 1986 in which the Veteran denied diabetes, a heart condition, and high blood pressure and said he had never been hospitalized.  Private dental records reflect treatment between 1986 and 2003 for tooth extractions, fitting of dentures and prophylactic care.  The appellant was admitted in March 1991 with complaints of chest tightness associated with dyspnea, diaphoresis and anxiety without nausea and vomiting.  He reported more chest pain upon arrival at the hospital.  He underwent diagnostic testing resulting in a strongly positive stress test for myocardial ischemia for which he underwent cardiac catheterization.  It was noted that in view of the single vessel critical mid left anterior artery disease and clinical status of premature coronary disease in the family, diabetes mellitus in himself and the whole clinical picture, PTCA [percutaneous transluminal coronary angioplasty] was recommended.  This was performed in April 1991.  It was reported that his medical history was positive for diabetes mellitus for which he was on Diabeta and 'nervous stomach.'  Blood pressure was recorded as 130/70.  It was noted that he was not hypertensive.  

Private clinical records dating from March 1995 reflect a blood pressure reading of 120-130/80.  Following cardiac evaluation, the diagnoses were atherosclerotic coronary artery disease and type II diabetes mellitus.  In January 1998, physical examination was followed by diagnoses of onychomycosis and dermatophytosis of the back.  Records from Petersburg Urological Associates dating from January 1994 indicate that the Veteran was seen for prostate checks.  A history of bilateral vasectomy was recorded.  Erection was noted to be poor for which Viagra was prescribed. 

J. N. Clore, M.D., wrote in September 1997 that the Veteran had been seen in follow-up for type II diabetes for seven years.  It was reported that examination on that date was unchanged but that he did have some decreased vibratory and light touch sensation in the feet.  Dr. Clore wrote in March 1998 that the appellant's major concern was impotence, that he had noted a decrease in libido, as well as erectile function.  It was added that "As you well know, decreased libido is infrequently due to diabetes, whereas difficulty with erections certainly is."

In January 1999, a blood pressure reading of 130/70 was recorded.  The Veteran complained of neck pain of six to eight weeks' duration that was followed by an assessment of degenerative disc disease of the spine.  In February 1999, he complained of a rash.  Examination disclosed a hyperpigmented area of the back.  A blood pressure reading of 120/60 was noted on that occasion.  The assessments included contact dermatitis.  In July 1999, a blood pressure reading of 128/70 was noted.  Assessments included coronary artery disease, hypertension and diabetes mellitus, type II.  

A. S. Wax, DPM, noted in February 2002 that the Veteran presented with complaints of were brittle, discolored, elongated, reddened, inflamed toenails that were painful with ambulation, and that condition was worsening.  Following examination, an impression of bilateral onychomycosis was recorded for which he was treated.  The appellant continued in treatment for this condition.  A private clinic noted dated in August 2002 showed that the Veteran complained of being tired for the past four to five months and inability to sleep.  The assessments included depression, fatigue, coronary artery disease and non-insulin dependent diabetes.  In September 2002, it was noted that he had been seen one month before with depression and started on Paxil.  He related that he was feeling much better and was sleeping well.  In April 2003, the Veteran complained of pain in the left side of the neck with radiation to the left upper back.  He stated that he had had this in the past.  Following evaluation, an assessment of neck pain, most likely due to degenerative joint disease was recorded.  A January 2004 clinic entry noted that he complained of a pruritic rash of the upper chest that he had had for several days.  He was observed to have clear, macular eruptions over the over chest.  Assessments included rash of upper chest.  Between 2002 and 2004, clinical records from Behavior and Stress Management Psychiatry reflect that the Veteran was treated for depression and was sleeping better.

C. Mark Newton, MD, FACC, wrote in July 2005 that the Veteran was welcome to his medical records but that "I really can't comment on any potential carcinogens or other hazards that you may have been exposed to in the environment, and I don't know how to quantify any environmental exposures you may have had that may be contributing to your diabetes, coronary artery disease and history of stroke."  It was added that "I don't know exactly where you were and what you might have been exposed to."  

The Veteran was seen at Ambulatory Care Center - Internal Medicine Specialists by Dr. Clore in July 2005 where it was noted that he returned for follow-up for type II diabetes mellitus times 15 years, and coronary artery disease, status post PTCA in 1991.  In a letter dated in July 2005, Dr. Clore wrote that "You have requested consideration of the possibility that exposure to carcinogens in the past may have led to the development of diabetes currently."  He stated that "I of course do not have any record of any exposures that you may have had.  I can only tell you and relate again that when I first met you in January 1994 you had recently been discovered to have diabetes mellitus and had been originally placed on Glyburide for this."  Dr. Clore related that "There are of course many explanations for the development of type 2 diabetes mellitus.  However, the most common is genetic predisposition to insulin resistance and decreased insulin secretion that leads eventually to elevated blood sugars and what we call diabetes mellitus."

In February 2007, the appellant was seen indicating that his blood pressure was elevated.  It was reported that there was some tenderness in the right posterior neck.  The assessments included hypertension and probable degenerative joint disease of the cervical spine.  In August 2007, the Veteran was seen for an eye examination where a medical history that included PTSD with depression and panic attacks was recorded.  It was also noted that he was married with two children and had had a vasectomy in 1975.

In a statement dated in July 2007, the Veteran's wife related that they had gotten married in July 1961, three weeks before his deployment to Metz, France.  She stated that in addition to their separation, she suffered a miscarriage in October 1961, and that the Veteran had had additional situational trauma, mental anguish financial hardship and depression because of the sudden death of his brother in March 1963.  She said that this caused her husband to return differently than when he left, and that after his return, he was fearful, depressed, tense, agitated, and appeared to be suffering from psychological trauma.  She stated that his experiences left him feeling helpless with sleep disturbance due to emotional distress caused by his deployment and situational stresses due to inability to secure a compassionate transfer after events in March 1963 that left them both devastated and depressed.  

The following is among evidence received in support of the claim at the Veteran's hearing in September 2011 for which RO consideration was waived.

A letter to Dr. N. Emillani from the Veteran stating that he served in the Army overseas for most of the time and believed he had developed PTSD as the result of psychological trauma due to chronic situational stresses as the result of the long deployment, traumatic accidental death of his brother, inability to resolve his fears, inability to aid his wife who had suffered a miscarriage with their first child, and depression from that experience.  The Veteran outlined the numerous symptoms he had experienced since that time and stated that when he first presented for treatment in 2003, he complained of severe stress which he believed at the time was related to the postal environment that "unknown to me at that time was situational stresses and conditions which began or [were] exacerbated by my military service 20 or more years earlier" which he stated had led to his current condition.  The appellant requested that the doctor provide a diagnosis based on the facts as presented by him and based on recent knowledge as to "a cause and effect relationship between events 30 to 40 years before" and send it to VA.

Medical literature pertaining to the onset and clinical course of anxiety disorders, including PTSD, was submitted in support of the claim.

A February 2008 statement from J. L. M. was received in which he wrote that he and the Veteran grew up in the same community and that they were both stationed at Fort Lee in 1963 at the same time.  He related that they discussed the Veteran's brother's death that had occurred six to eight months before and that he noticed that the appellant looked very distraught and under a lot of stress.  

In an August 2011 statement from the Veteran's wife, she wrote that immediately following his return from a two-year deployment in Metz, France, she started to notice behaviors that included irritability, anger, difficulty concentrating or completing tasks and emotional anesthesia.  

In a September 2001 statement from N. A. Emillani, M.D., it was noted that the Veteran had been seen by him or her for the past two years, and that he had been given a diagnosis of PTSD that was significantly severe and was considerably affecting his life.  The physician related that the appellant met all the diagnostic criteria for the diagnosis and had been encouraged to file for disability compensation on this basis.  


Legal Analysis

1.  Service connection for diabetes mellitus, type II, a cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta, and arthritis/disc disease of the back.

The Veteran is currently shown to carry diagnoses of type II diabetes mellitus, cardiovascular disease, to include hypertension, coronary artery disease and plaque in the aorta, degenerative joint (arthritis) and disc disease of the back.  He maintains that he did not have these disorders prior to service.

As indicated above, however, service treatment records do not refer to any complaints or treatment relative to type II diabetes, hypertension, heart disease or arthritis of the back.  No back injury or treatment is documented during active duty.  On examination in November 1963 at discharge from service, the endocrine, musculoskeletal, and cardiovascular systems were evaluated as normal.  Blood pressure and urinalysis were within normal limits and a chest X-ray was negative.  Additionally, as delineated in detail earlier, the Veteran denied any symptoms or complaints relative to these claimed disorders on the Report of Medical history.

As reported previously in the factual background above, evidence of type II diabetes, cardiovascular disease, including hypertension, coronary artery disease, plaque in the aorta, and degenerative joint (arthritis) and disc disease of the back was not demonstrated until decades after discharge from active duty.  In view of such, the Board finds that these disorders were not of service onset, and that the presumption of service connection for such does not attach.  This is because no evidence has been received to show that diabetes mellitus, type II, cardiovascular disease, to include hypertension, coronary artery disease and plaque in the aorta, as well as arthritis/disc disease of the back, were manifested during service or within one year of service discharge.  There is no reliable evidence in the record to show other than that disabilities were first clinically indicated more than a year after separation from active duty.  In this instance, the Board is not presented with mere silence.  Rather, the November 1963 discharge examination disclosed that the endocrine, musculoskeletal, and cardiovascular systems were normal.  The blood pressure reading, chest X-ray and urinalysis were not indicative of any disease process.  Furthermore, as late as 1986, more than two decades after service, the Veteran affirmatively denied that he had diabetes, a heart condition, and high blood pressure. 

In view of such, the Board finds that service connection for a diabetes mellitus, type II, cardiovascular disease, to include hypertension, coronary artery disease and plaque in the aorta, and arthritis/disc disease of the back are not warranted. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet App. 465, 470 (1994).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In this instance, it is found that the normal examinations as to the chest, heart, cardiovascular system, endocrine system, spine and musculoskeletal system and neurologic status, as well as the Veteran's denial of  pain or pressure in chest, palpitation or pounding heart, high blood pressure, sugar in the urine, arthritis or rheumatism, bone, joint or other deformity, and neuritis are far more probative than remote statements of in-service onset.

In this regard, the Board concludes that the Veteran has not been a reliable historian and that his account of the claimed disabilities deriving from service is self-serving and not credible.  This is evidenced by letters by his doctors in July 2005 in which he appeared to be "shopping" for environmental hazards to support and bolster his claims that diabetes and cardiovascular disease were related thereto.  The more probative evidence establishes that type II diabetes, and cardiovascular disorders, to include hypertension, coronary artery disease, plaque in the aorta, as well as arthritis/disc disease developed many years after active duty and are unrelated to service.  In fact, in July 2005, the Veteran's treating physician advised him that the most common etiology of diabetes was a genetic predisposition to insulin resistance and decreased insulin secretion that leads eventually to elevated blood sugars and diabetes mellitus.  The Board would also point out none of the assessments of the medical professionals after service have proposed that any of the claimed disorders are related to the Veteran's diet during active duty or any other incident of service, including environmental hazards, nor has the appellant presented any evidence in support of those contentions except for his lay statements that are not deemed to be credible.  As such, the Veteran's self-assessment in these matters is neither competent nor probative.  

In summary, the Board concludes that there is no reliable and probative evidence indicating that diabetes mellitus, type II, cardiovascular disorders, to include hypertension, coronary artery disease and plaque in the aorta, or degenerative disc/joint disease of the back are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Service connection for an acquired psychiatric disorder, including PTSD.

The Veteran's DD-214 reflects that he served in the Army during a time frame officially designated as peacetime with a military occupational specialty of warehouseman.  He had one year and 10 months of foreign service that he states was served in France.  The DD-214 reflects a Good Conduct Medal and citations of Expert (Rifle) and Marksman (Carbine).  In view of the above, the Board finds that the liberalizing guidelines and tenets of 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed.Reg 39843 (July 13, 2010) pertaining to PTSD do not apply.  He had no combat service.

The Board notes that the Veteran has been rendered psychiatric diagnoses that include anxiety and depression.  However, service treatment records are negative for findings, complaints, or a diagnosis of a psychiatric condition.  On service separation examination in November 1963, the appellant denied all psychiatric-related complaints or symptoms, to include depression and nervousness trouble of any sort, and his psychiatric status was evaluated as normal.  There is no reliable post service showing of any continuity of any psychiatric symptoms traceable to active duty.  The first lay and clinical evidence of an acquired psychiatric disorder is recorded in the record many years after discharge from service.  

The Board thus finds that the normal entrance and separation examinations, lack of complaints during service, his specific denial of any psychiatric symptoms at discharge, the many years between service discharge and evidence of treatment for psychiatric disability compel a finding that the Veteran's lay assertions of a psychiatric disorder deriving from service are not credible.  The remote contentions of psychiatric symptoms in service are in conflict with his specific denials at service discharge in 1963.  Although the record does not indicate when the Veteran's psychiatric disability actually began, there is no reliable evidence in the record to show other than that a psychiatric disability was indicated many years after discharge from active duty.  

The Veteran asserts that he has PTSD as the result of traumatic stressors in service for which he is entitled to service connection.  The Board acknowledges that current evidence reflects a diagnosis of PTSD.  The issue before the Board is whether there is a link between the current diagnosis and the claimed in-service stressors.  However, after careful review of the record, the Board finds that although the Veteran has met the first criteria for establishing service connection for PTSD, which is a diagnosis rendered in accordance with DSM-IV, it is found that the claim for service connection nonetheless fails because the second criterion, credible evidence or verification of an inservice stressor is not demonstrated.  For this reason, the evidence weighs against a grant of service connection for PTSD.

In Moreau v. Brown, 9 Vet.App. 389, 394-95 (1996), the Court sets forth the analytical framework for establishing the presence of a recognizable stressor which is the essential prerequisite to support a diagnosis of PTSD, that is; (1) whether the evidence demonstrates that stressful events occurred and (2) whether the stressful events are sufficient to support a diagnosis of PTSD.  The diagnosis of PTSD must be rendered in accordance with 38 C.F.R. § 4.125(a) which incorporates the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  In this case, the Veteran's statements alone are not sufficient to establish the occurrence of an in-service stressor.  Corroborating evidence is needed to support the claim of service connection for PTSD, which may include lay statements, based on non-combat stressors. See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993). 

Moreover, in this case, the Veteran is shown to have actively solicited a diagnosis of PTSD from his doctor by presenting a leading factual background and psychological backdrop after which his physician appears to have complied.  However, the physician simply stated that the appellant met the criteria for PTSD without providing any clinical rationale as to how he or she arrived at the diagnosis or how it related to service.  In view of these deficiencies, the Board finds that there are legitimate questions about the September 2011 diagnosis of PTSD.   A medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet.App. 177, 180 (1995).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345, 348.  Finally, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional. LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  In sum, the weight to be accorded the evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the basis for the PTSD diagnosis is not known.  As such, its probative value is compromised.  The Board points out, however, that although the Veteran has a diagnosis of PTSD, a medical opinion diagnosing this disorder does not suffice to prove the occurrence of the claimed in-service stressor. Cohen v. Brown, 10 Vet.App. 128, 142 (1997); Moreau v. Brown, supra.  While it is well established that it is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation (Jones v. Brown, 7 Vet.App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board).  

In summary, the Board concludes that the record does not contain evidence that establishes the criteria for a grant of service connection for PTSD.  The Board finds that the reported in-service stressful experiences do not support the diagnosis of PTSD that has been given.  Therefore, the regulatory criteria for a grant of service connection for PTSD have not been met, and service connection for such must be denied.

The Veteran is competent to report that he has an acquired psychiatric disorder, including PTSD and depression and when those symptoms began.  It is well established that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, supra.  However, competence and credibility are different matters.  The Board observes that the available evidence first reflects diagnoses pertaining to an acquired psychiatric disorder decades after discharge from active duty.  Nothing in that claims folder or the post service clinical records suggests an acquired psychiatric disorder deriving from service.  No clinical professional has related any acquired psychiatric disorder, including depression or PTSD, to service.  There is no reliable post service showing of any continuity of reported in-service psychiatric symptomatology.  The Board thus finds that the silent treatment records, the normal separation examination, his specific denial of a nervous disorder at separation, the absence of reported history of in-service symptoms when seeking treatment in 1986, and the decades long gap between service and any suggestion of an acquired psychiatric disorder are persuasive evidence that assertions of symptoms in service and continuity of symptomatology are not credible.  Therefore, based upon the lay and medical evidence, the Board finds that any assertions of in-service onset of an acquired psychiatric disorder, including PTSD and depression, do not provide a basis to establish service connection. 

The Board would also point out that to the extent that lay informants report psychiatric observations during service, such evidence is inconsistent with the Veteran's inservice denial of pertinent symptoms and the normal evaluation at separation.  The lay statements are thus not credible.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that any current psychiatric disorder, diagnosed as PTSD and/or depression or anxiety, is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

3.  Service connection for skin rash, onychomycosis, and erectile dysfunction.

The Veteran is currently shown to carry diagnoses of skin rash, onychomycosis and erectile dysfunction.  He maintains that he did not have these disorders prior to service.

As indicated above, however, service treatment records do not refer to any complaints or treatment relative to the skin or penis.  On examination in November 1963 at discharge from service, the skin and genitourinary system were evaluated as normal.  No pertinent defect were recorded on the service discharge examination report.  Evidence of skin rash and fungal infection of the toenails was not demonstrated for decades after discharge from active duty.  In view of such, the Board finds that these disorders were not of service onset.  This is because there is no indication that skin rash, onychomycosis or erectile dysfunction was manifested during active duty.  There is no reliable evidence in the record to show other than that such disabilities were first clinically indicated many years after separation from active duty.  The Board is not presented with mere silence in this instance.  Rather, the November 1963 separation examination disclosed that the genitourinary system and skin were normal.  In view of such, the Board finds that service connection for skin rash, onychomycosis, and erectile dysfunction are not warranted. See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

As to above, the Veteran is competent to report that he has had such disabilities since service. See Layno.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In this instance, it is found that the normal examinations as to the skin, lower extremities and genitourinary system, as well as the lack of any complaints in these respects at service discharge are far more probative than remote statements of in-service onset.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his account of the claimed disabilities deriving from service is self-serving and not credible.  The more probative evidence establishes that skin rashes, onychomycosis and erectile dysfunction developed many years after active duty and are unrelated to service.  

In summary, the Board concludes that there is no reliable and probative evidence indicating that skin rash, onychomycosis or erectile dysfunction are related to service or to any incident therein.  As well, as service connection for type II diabetes is denied, that is no need to discuss whether erectile dysfunction is secondary thereto. See 38 C.F.R. § 3.310 (2011).  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


3.  Service connection for disability claimed as nervous stomach, a sleep disorder, and tingling of the feet.

The Veteran's service clinical records reflect no treatment for neurological or gastrointestinal symptoms nor were any complaints referable to sleeplessness noted.  On the Report of Medical history at service discharge, the appellant denied neuritis and frequent trouble sleeping.  He indicated that he had foot trouble but this was noted to be related to pruritis (itchiness).  Neurologic, gastrointestinal, and lower extremity status were evaluated as normal.  Post service records refer to the Veteran as having a nervous stomach in March 1991, decreased vibratory and light touch sensation in the feet in September 1997 and sleeping difficulties in August 2002, subsequent to which he was treated for depression.  The post service record thus reflects that none of these complaints or symptoms were indicated for decades after discharge from active duty.  The Board observes, however, that no specific clinical findings and/or diagnoses have ever been recorded with respect to nervous stomach, a sleep disorder, and tingling of the feet.

The Board has considered that the appellant is competent to report symptoms characterized as nervous stomach, a sleep disorder and tingling of the feet as such come to him through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board points out, however, that there are fleeting references to such symptoms in the record.  The Veteran has not identified or produced any acceptable evidence, medical or otherwise, that tends to show current disease or injury in the nature of a nervous stomach, sleep disorder and tingling of the feet for which service connection is being sought.  He presents only vague statements and testimony attesting to nervous stomach, sleep disorder and tingling of the feet related to service.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Additionally, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Board accepts that the Veteran may have symptoms he characterizes as nervous stomach, sleep disorder and tingling of the feet as asserted in statements in the record and testimony.  However, he has not established a viable pathology (injury or disease) that would account for his vague complaints.  There is no current clinical evidence diagnosing conditions manifested by nervous stomach, sleep disorder and tingling of the feet arthritis in accordance with 38 C.F.R. 38 U.S.C.A. § 1131; this requires diagnostic study performed by a skilled clinical professional.  The only evidence in support of the claim is the Veteran's own statements and testimony that he has nervous stomach, sleep disorder and tingling of the feet without any factual foundation that establishes disability, disease or injury related to service.  The Board thus concludes that there is no disability, disease, or residuals of injury in this regard for which service connection may be granted.  Moreover, to the extent that the Veteran ascribes nervous stomach, sleep disorder and tingling of the feet to diabetes or an acquired psychiatric disorder, service connection is not in effect for any disability.  Therefore, it is unnecessary to discuss whether nervous stomach, sleep disorder and tingling of the feet might be secondary to a service-connected disorder. 

Under the circumstances, the preponderance of the evidence is against the claims of nervous stomach, sleep disorder and tingling of the feet and there is no doubt to be resolved.  Service connection for such must thus be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

4.  Service connection for gastroesophageal disease, to include reflux and ulcer.

The Board has carefully reviewed the extensive clinical evidence but finds that service connection for gastroesophageal disease, to include reflux and ulcer is not warranted.  Although it is shown that the Veteran reports having symptoms or such, the record does not corroborate his assertions.  Neither private clinical records dating from 1986 nor VA outpatient clinical notes dated in 2007 or 2009 document or confirm a gastroesophageal process.  No diagnosis as to either claimed disorder is shown in the record.  No complaint or reference to reflux or ulcer is recorded in any clinical data of record.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence diagnosing reflux or ulcer in accordance with applicable law.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, whether the appellant has reflux or ulcer requires specialized training for a determination and is therefore not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  

The Board thus concludes that there is no current reliable and/or probative evidence indicating that the Veteran has a gastroesophageal disorder, including reflux and ulcer at this time.  Moreover, on personal hearing in September 2011, he clearly demurred as whether he had any current disability in this regard, only stating that it was much better and that he did not suffer any effects as in previous years.  In any event, in the absence of diagnoses of current disabilities, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for gastroesophageal disease, including reflux and ulcer, and service connection must be denied.  The preponderance of the evidence is against these claims. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

The Board would also point out that as to the disabilities claimed above, the Veteran has voiced assertions that some or all may be due to environmental exposure to chemical and/or bacterial and/or radiological agents of some type.  However, the assertions are vague.  His report that he could have been exposed to something is remarkably lacking in detail, to include the nature of the exposure and why he thinks he was actually exposed to some specific environmental hazard.  His vague statements in this regard do not give rise to the need for additional development for consideration of different law or regulations pertaining thereto. 

5.  Service connection for a dental condition.

Dental disabilities which may be awarded compensable ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 38 C.F.R. § 4.150, Diagnostic Codes 9900- 9916. 

In this case, the Veteran does not contend, nor does any evidence of record indicate, that he sustained any trauma to his teeth or jaw in service.  He claims that he had a tooth removed in service and a fragment was retained causing subsequent pain and discomfort.  He presented testimony on personal hearing in September 2011 that since surgery some five to seven years before, he had had no further problems with the tooth.  The Board points out, however, that service connection requires evidence that establishes that a veteran currently have a dental disability for which service connection is being sought.  The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet.App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992). See also McClain v. Nicholson, 21 Vet.App. 319 (2007).  

Therefore, in this case, not only is the dental condition the Veteran is claiming not service connectible for compensation purposes, but also there is no lay or clinical evidence of current disability. See Rabideau; Brammer.  The Board is bound by VA regulations.  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the Veteran's appeal as to service connection for a dental condition is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a skin rash is denied.

Service connection for a disability claimed as nervous stomach is denied.

Service connection for gastroesophageal disease, to include reflux and ulcer, is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction is denied.

Service connection for tingling of the feet is denied.

Service connection for cardiovascular disorder, to include hypertension, coronary artery disease and plaque in the aorta is denied.

Service connection for a back disorder is denied.

Service connection for onychomycosis is denied.

Service connection for a sleep disorder is denied.

Service connection for a dental condition is denied.

REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) as to the claim of entitlement to service connection for hemorrhoids.

The Veteran asserts that he has hemorrhoid of service onset and that he did not have the problem prior to entering active duty.  Service treatment records reflect that on examination in November 1963 for separation from service, the appellant indicated on the Report of Medical History that he had had (hemorrhoids) or rectal disease.  The examining official noted that the appellant had had piles in the past.  Post service, the appellant underwent endoscopy/colonoscopy in January 2001 that revealed some internal hemorrhoids.  The pertinent assessments were positive stools for blood probably due to internal hemorrhoids.  

The record reflects that the Veteran has not had a VA examination for compensation and pension purposes and there is no competent or probative opinion in the record that addresses whether he has current hemorrhoids that are related to symptoms reported in service.  The Board thus finds that the record is not sufficiently developed as to this aspect of the appeal.  The Board does not have the requisite information to grant or deny service connection for hemorrhoids at this time.  The VA adjudicator is not free to substitute his or her own judgment for that of an expert, and the Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). 

Under the circumstances, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, signs or symptoms might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that the threshold for getting an examination under the VCAA is low. See also Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   In view of such, a current VA examination is warranted as to the claim of entitlement to service connection for hemorrhoids.

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate his complaints of hemorrhoids.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current hemorrhoids are related to service.  

The examination report must include complete rationale for all opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).\
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


